Citation Nr: 1037221	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  01-05 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a left arm and/or hand disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to May 1994.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  
This case was remanded by the Board in September 2004, April 
2006, and July 2009 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the Veteran 
has a left ear hearing disability for VA purposes.

2.  The medical evidence of record does not show that the 
Veteran's current right ear hearing disability is related to 
military service.

3.  The medical evidence of record does not show that the 
Veteran's left hand disorder was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault by VA medical personnel, or that it was due to 
an event not reasonably foreseeable in furnishing the Veteran's 
medical treatment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for a 
left arm and/or hand disorder have not been met.  38 U.S.C.A. §§ 
1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361, 17.32 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
A letter dated in September 2009 satisfied the duty to notify 
provisions after which the claims were readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations sufficient for adjudication purposes 
were provided to the Veteran in connection with his claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  There is no indication in the 
record that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. 473.

In addition, the Board finds that there has been substantial 
compliance with its July 2009 remand as the RO was able to locate 
the Veteran and provide him with adequate VA medical 
examinations.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Further, the 
purpose behind the notice requirement has been satisfied because 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  Simmons 
v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).


Hearing Loss

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For certain 
chronic disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

A May 1990 service entrance audiological examination was 
conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
5
LEFT
5
0
0
0
0

A June 1990 service audiological examination was conducted and 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
5
15
10
LEFT
10
5
-5
0
0
A June 1991 service audiological examination was conducted and 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
10
10
LEFT
25
15
10
20
15

A second June 1991 service audiological examination was conducted 
and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
5
10
LEFT
75
75
75
75
80

An August 1991 service audiological examination was conducted and 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
50
65
50
45
40

A February 1992 service audiological examination was conducted 
and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
5
0
0
0
0

A March 1994 service separation audiological examination was 
conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
15
15
LEFT
15
10
0
10
10

After separation from military service, a March 1999 private 
medical report stated that on audiological examination, the 
Veteran had decreased hearing in the left ear at 6000 and 8000 
Hertz and decreased hearing in the right ear from 3000 Hertz to 
8000 Hertz.  An attached comment stated that the audiogram showed 
that the Veteran had "a moderate to severe hearing loss in the 
higher frequencies."

A September 2009 VA audiological examination was conducted and 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
40
LEFT
10
15
5
20
30

Using the Maryland CNC word list, speech recognition was 98 
percent in the right ear and 96 percent in the left ear.  
Accordingly, a right ear hearing disability is currently shown 
for VA purposes.  38 C.F.R. § 3.385.  The examiner opined that 
the Veteran's "hearing loss is less likely as not related to 
military service.  I base my opinion on the fact that when 
comparing the [V]eteran's earliest audiological testing dated 
[February] 1990 and his separation hearing test dated [May] 1994, 
there are no significant threshold shifts noted for either ear."

The medical evidence of record does not show a left ear hearing 
disability for VA purposes.  While service audiological 
examinations dated in June 1991 and August 1991 showed a left ear 
hearing disability for VA purposes, the Veteran's hearing was not 
a disability for VA purposes in a February 1992 service 
audiological examination.  38 C.F.R. § 3.385.  In addition, the 
Veteran's service separation medical examination did not show a 
hearing disability for VA purposes in the left ear.  Id.  While a 
March 1999 private medical report stated that the Veteran had 
decreased hearing in the left ear, the decreases were noted at 
the frequencies 6000 and 8000 Hertz, neither of which are used to 
determine the presence of a hearing disability for VA purposes.  
Id.  In addition, the September 2009 VA audiological examination 
did not show a left ear hearing disability for VA purposes.  Id.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that VA's interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).

With regard to the Veteran's right ear hearing disability, the 
medical evidence of record does not show that the Veteran's 
current right ear hearing disability is related to military 
service.  The Veteran's service separation medical examination 
did not show impaired hearing in the right ear that was a 
disability for VA purposes.  Id.  After separation from military 
service, there is no medical evidence of record of a right ear 
hearing disability for VA purposes until March 1999, 
approximately five years after separation from military service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the Veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time period 
for which there is no clinical documentation of his low back 
condition).  In addition, there is no medical evidence of record 
that relates the Veteran's current right ear hearing disability 
to military service.  The only medical evidence of record which 
provides an etiological opinion as to the Veteran's current right 
ear hearing disability is the September 2009 VA audiological 
examination report, which stated that the Veteran's hearing loss 
was not likely related to military service.

The Veteran's statements alone are not sufficient to prove that 
he has impaired hearing which is related to military service, or 
that meets VA's criteria for a disability.  Medical diagnosis and 
causation involve questions that are beyond the range of common 
experience and common knowledge and require the special knowledge 
and experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that he has 
a current hearing disability that is related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, there is no 
medical evidence of record which shows that the Veteran has a 
current hearing disability for VA purposes that is related to 
military service.  As such, service connection for bilateral 
hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is no medical evidence of 
record which shows that the Veteran has a current hearing 
disability that is related to military service, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

1151

The provisions of 38 U.S.C.A. § 1151 provide that when there is 
no willful misconduct by a Veteran, disability resulting from VA 
hospital care furnished the Veteran will be compensated in the 
same manner as if service-connected, if the disability was caused 
by (A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care or (B) an event which is not reasonably 
foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

The Veteran contends that benefits are warranted under the 
provisions of 38 U.S.C.A. § 1151, for additional disability which 
resulted from an intravenous (IV) needle in the Veteran's left 
hand in October 1999.  Specifically, the Veteran claims that he 
experiences left hand nerve damage as a result of improper 
insertion of the IV needle.

An October 23, 1999 VA outpatient medical report stated that the 
Veteran complained of migraine headaches for the previous two to 
three days.  The Veteran was given a heparin lock flush injection 
of two cubic centimeters of saline with a 22 gauge catheter in 
the left hand.  A written progress note dated the same day 
documented the IV, stating that it was "given per order, [the 
Veteran] tolerated well."

In an October 29, 1999 VA outpatient medical report, the Veteran 
complained of left hand pain and a lack of feeling in his left 
ring and little fingers since the IV the previous week.  A second 
VA outpatient medical report dated the same day stated that, 
after physical examination, the assessment was left arm pain, 
with questionable ulnar neuropathy of unclear etiology.  The 
medical evidence of record shows that the Veteran has had a 
current diagnosis of a left hand disorder since October 29, 1999.

An October 2009 VA peripheral nerves examination report stated 
that the Veteran's claims file had been reviewed.  After physical 
examination and testing, the diagnosis was neuropathy, with 
residuals of left hand phlebitis.  The examiner opined that the 
Veteran's left hand disorder was "not caused by carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA."  The rationale given was 
that 

VA has a protocol to inform the [V]eteran 
of what could occur after rec[ei]ving an 
IV[,] the IV would be placed only with the 
[V]eteran[']s consent.  [T]he reaction the 
[Veteran] had to this proc[e]dure i[s] not 
common and would be a[ ]risk with this type 
of proc[e]dure.  This does not reflect on 
the skill of the person performing the 
proc[e]dure.  This is the type of risk that 
a reasonable health care provider would 
have disclosed to the Veteran.

While the evidence shows that the Veteran has a current diagnosis 
of a left hand disorder, there is no medical evidence that it was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA medical 
personnel.  The medical evidence of record shows that the 
Veteran's current symptoms are related to his October 23, 1999 IV 
treatment, but there is no medical evidence of any kind that 
states that this medical treatment was deficient in any manner.  
The medical evidence of record clearly shows that the Veteran 
experiences residuals related to left hand phlebitis which 
occurred as a result of the  October 23, 1999 IV treatment.  
However, the fact that such a disorder occurred is not proof that 
the Veteran's medical treatment was deficient.  The 
contemporaneous medical evidence of record states that the 
Veteran's IV treatment was given as proscribed for his migraine 
headache complaints and that he tolerated the treatment well.  
The October 2009 VA peripheral nerves examination report stated 
that while not common, the Veteran's disorder was a known risk of 
the procedure and was the type that a reasonable health care 
provider would have disclosed to the Veteran.  Accordingly, the 
medical evidence of record shows that phlebitis was a known risk 
of the procedure performed.  As such, while the outcome of the 
procedure was not expected, it was reasonably foreseeable for VA 
purposes.

While there is no contemporaneous written documentation of the 
Veteran's informed consent, IV treatment is a common procedure, 
not a surgical or operative procedure of the type for which 
written consent is typically used.  As such, due to the nature of 
the IV treatment, signature consent was not required for VA 
purposes.  38 C.F.R. § 17.32(d).  The October 2009 VA peripheral 
nerves examination report stated that it is normal VA protocol 
for the Veteran to be informed of the risks prior to the use of 
IV treatment.  Under these circumstances, the Board finds that 
there is a presumption that VA personnel followed normal VA 
protocol to give the Veteran proper informed consent.  See United 
States v. Chem. Found., Inc., 272 U.S. 1 (1926).  In addition, 
the Veteran has never stated that he did not consent or was not 
provided with sufficient information prior to consenting.  
Accordingly, the preponderance of the evidence of record shows 
that the Veteran was provided with sufficient information prior 
to consenting.  38 C.F.R. § 17.32(c).

While the Veteran claims that his current left hand disorder was 
the result of errors made by VA, there is no medical evidence of 
record that provides a medical opinion that the Veteran's current 
hand disorder was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault by 
VA medical personnel or that it was due to an event not 
reasonably foreseeable in furnishing the Veteran's medical 
treatment.  The Veteran simply claims that his current disorder 
is itself proof of the error.  The occurrence of known risks 
during an otherwise properly performed medical treatment does not 
qualify as carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault by VA medical 
personnel.

The Veteran's statements alone are not sufficient to prove that 
he experiences additional disability related to a left hand 
disorder as a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA 
medical personnel or that it was due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment.  
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
Whether the additional disability related to the Veteran's left 
hand disorder was a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault by 
VA medical personnel or that it was due to an event not 
reasonably foreseeable in furnishing the Veteran's medical 
treatment is not the type of determination that can be made by 
lay evidence.  See Robinson v. Shinseki, 312 Fed. App. 336, 339 
(Fed. Cir. 2009).  

As such, the medical evidence of record does not show that the 
Veteran experiences additional disability related to a left hand 
disorder as a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA 
medical personnel or that it was due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment.  
Accordingly, compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for a left arm and/or hand disorder are not 
warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is no medical evidence of 
record that the Veteran experiences additional disability related 
to VA treatment as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault by 
VA medical personnel, or that it was due to an event not 
reasonably foreseeable in furnishing the Veteran's medical 
treatment, the doctrine is not for application.  Gilbert, 1 Vet. 
App. at 54-56.


ORDER

Service connection for bilateral hearing loss is denied.

Compensation under 38 U.S.C.A. § 1151 for a left arm and/or hand 
disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


